—Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered December 29, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant pleaded guilty to the crime of criminal possession of a weapon in the third degree and was sentenced to 2Lh to 5 years in prison. On appeal, he claims that the sentence is harsh and excessive. "While defendant made a motion to withdraw his guilty plea, we find that County Court properly denied it since the record discloses that defendant entered a knowing, voluntary and intelligent plea of guilty to the subject crime. Moreover, in view of defendant’s lengthy criminal record and the fact that the sentence imposed was agreed to by defendant as part of the plea bargain, we find no reason to disturb it.
Cardona, P. J., WThite, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.